 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                            IN THE UNITED STATES DISTRICT COURT

12                                   FOR THE DISTRICT OF NEVADA
13
     ADRIANA CARCELEN,                                       Case No. 2:19-cv-01533-APG-VCF
14
                              Plaintiff,                     JOINT STIPULATION AND ORDER
15                                                           EXTENDING DEFENDANT TRANS
     v.                                                      UNION LLC’S TIME TO FILE AN
16                                                           ANSWER OR OTHERWISE
     CITIBANK, N.A., SYNCHRONY BANK,                         RESPOND TO PLAINTIFF’S
17   EQUIFAX INFORMATION SERVICES LLC,                       COMPLAINT
     EXPERIAN INFORMATION SOLUTIONS, INC.,
18   and TRANS UNION LLC,                                    (FIRST REQUEST)
19
                               Defendants.
20

21

22               Plaintiff Adriana Carcelen (“Plaintiff”), and Defendant Trans Union LLC (“Trans
23   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
24   Trans Union’s Time to Respond to Plaintiff’s Complaint.
25               On September 3, 2019, Plaintiff filed her Complaint. On September 10, 2019, Trans
26   Union was served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or
27   otherwise respond to Plaintiff’s Complaint is October 1, 2019.
28

                                                                                                    1
     3994292.1
 1               Trans Union requires additional time to investigate, locate and assemble documents

 2   relating to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to

 3   review the documents and respond to the allegations in Plaintiff’s Complaint.

 4               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 5   otherwise respond to Plaintiff’s Complaint up to and including October 22, 2019. This is the

 6   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 7
     Dated this 30th day of September 2019.
 8
                                                   QUILLING SELANDER LOWNDS
 9                                                  WINSLETT & MOSER, P.C.
10
                                                   /s/ Jennifer Bergh
11                                                 Jennifer Bergh
                                                   Nevada Bar No. 14480
12
                                                   6900 N. Dallas Parkway, Suite 800
13                                                 Plano, Texas 75024
                                                   Telephone: (214) 560-5460
14                                                 Facsimile: (214) 871-2111
                                                   jbergh@qslwm.com
15                                                 Counsel for Trans Union LLC
16
                                                   LAW OFFICE OF KEVIN L. HERNANDEZ
17

18                                                 /s/ Kevin L. Hernandez
                                                   Kevin L. Hernandez
19
                                                   Nevada Bar No. 12594
20                                                 8872 S. Eastern Avenue, Suite 270
                                                   Las Vegas, Nevada 89123
21                                                 Telephone: (702) 563-4450
                                                   Facsimile: (702) 552-0408
22                                                 kevin@kevinhernandezlaw.com
23                                                 Counsel for Plaintiff

24

25

26

27

28

                                                                                                    2
     3994292.1
 1                                                  ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4
                 Dated this 30th day of September, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3994292.1
